284 S.W.3d 774 (2009)
Brian CRIGGER, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 70205.
Missouri Court of Appeals, Western District.
June 9, 2009.
Brian Crigger, pro se.
Shelly A. Kintzel, Jefferson City, MO, for respondent.
Before Division One: JAMES E. WELSH, P.J., VICTOR C. HOWARD, and ALOK AHUJA, JJ.


*775 ORDER
PER CURIAM:
Brian Crigger appeals the Labor and Industrial Relations Commission's decision disqualifying him from receiving unemployment benefits on the basis that his employer, Caterpillar, Inc., discharged him for misconduct. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).